35 So. 3d 164 (2010)
Jeffrey LAGASSE, Appellant,
v.
STATE of Florida, Appellee.
No. 4D09-3215.
District Court of Appeal of Florida, Fourth District.
May 26, 2010.
Jeffrey Lagasse, Milton, pro se.
Bill McCollum, Attorney General, Tallahassee, and Melynda L. Melear, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
Appellant Jeffrey Lagasse appeals a trial court order summarily denying his motion for post conviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. We affirm the order's summary denial with prejudice as to his claims four through seven, but reverse the order as to its denial of claims one through three. Appellant filed an amendment to his motion for post conviction relief as to those latter claims, but it did not reach the trial court before it denied relief on all grounds. Appellant is entitled under Spera v. State, 971 So. 2d 754 (Fla.2007) to have the amendment considered by the trial court on the first three claims.
Affirmed in Part, Reversed and Remanded in Part.
FARMER, HAZOURI and GERBER, JJ., concur.